Title: To Thomas Jefferson from James Monroe, 17 October 1823
From: Monroe, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Oak hill
                            October 17th 1823
                        
                    I transmit to your two despatches, which were receiv’d from mr Rush, while I was lately in Washington, which involve interests of the highest importance. They contain two letters from mr Canning, suggesting designs of the holy alliance, against the Independance of So America, & proposing a cooperation, between G. Britain & the UStates, in support of it, against the members of that alliance. The project, aims in the first instance, at a mere expression of opinion, somewhat in the abstract, but which it is expected by Mr Canning, will have a great political effect, by defeating the combination. By mr Rush’s answers, which are also enclosed, you will see the light in which he views the subject, & the extent to which he may have gone. many important considerations are involved in this proposition. 1st shall we entangle ourselves at all, in European politicks, & wars, on the side of any power, against others, presuming that a concert by agreement, of the kind proposed, may lead to that result? 2d If a case can exist in which a sound maxim may, & ought to be departed from, is not the present instance, precisely that case? 3d Has not the epoch arriv’d when G. Britain must take her stand, either on the side of the monarchs of Europe, or of the UStates, & in consequence, either in favor of Despotism or of liberty & may it not be presum’d, that aware of that necessity, her government, has seiz’d on the present occurrence, as that, which it deems, the most suitable, to announce & mark the commenc’ment of that career.My own impression is that we ought to meet the proposal of the British govt, & to make it known, that we would view an interference on the part of the European powers, and especially an attack on the Colonies, by them, as an attack on ourselves, presuming that if they succeeded with them, they would extend it to us. I am sensible however of the extent, & difficulty of the question, & shall be happy to have yours, & Mr Madisons opinions on it. I do not wish to trouble either of you with small objects, but the present one is vital, involving the high interests, for which we have so long & so faithfully, & harmoniously, contended together. Be so kind as to enclose to him the despatches, with an intimation of the motive.with great respect & regard I am dear Siryour friend
                        
                    James Monroe